Citation Nr: 1044566	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In October 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In February 2006 and May 2009, the Board remanded the current 
issue for further evidentiary development.  The requested 
development was completed, and the remand orders were 
substantially complied with.  The case has now been returned to 
the Board for further appellate action.

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is once again 
referred to the AOJ for appropriate action.


FINDING OF FACT

Competent medical evidence shows that the Veteran's heart disease 
is directly related to his service-connected hypertension.


CONCLUSION OF LAW

Heart disease is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for heart disease on a secondary basis, the 
Board finds that no discussion of VCAA compliance is necessary at 
this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
heart disease.  Specifically, he contends that such disability is 
related either to service or to his service-connected 
hypertension, which has been rated as 10 percent disabling since 
March 23, 2001.

Service treatment records show that, on various occasions in 
service, the Veteran was described as exhibiting an "irregular" 
heart rhythm.  Echocardiograms conducted over the course of the 
Veteran's many years of service were alternately described as 
either "normal" or "abnormal," with at least one indication (in 
April 1993) of voltage criteria consistent with left ventricular 
hypertrophy.

At a VA examination in September 1994, it was noted that the 
Veteran had a history of sharp chest pains, but his heart was 
evaluated as normal on this occasion.  In a January 1996 
statement, the Veteran's private physician (Dr. Travis) stated 
that the Veteran's sarcoidosis had caused heart arrhythmia.

At a VA examination in April 2001, there was no pathology found 
to render a diagnosis of heart disease.

In a January 2002 statement, the Veteran's private physician (Dr. 
Carter) stated that the Veteran had a history of heart murmur.  
Thereafter, a private echocardiogram in January 2002 revealed the 
presence of minimal anterior hypokinesis, mild concentric left 
ventricular hypertrophy, an ejection fraction of approximately 50 
percent, and a trace of mitral regurgitation.

At a VA examination in May 2002, the Veteran complained of 
intermittent chest pains beginning in January 2002 and stated 
that he had been diagnosed with heart disease in March 2002 by 
physical examination and CAT scan, and that such condition was 
not related to any injury.  An echocardiogram at this May 2002 
examination showed supraventricular extrasystoles, which were 
noted to be possibly secondary to the Veteran's sarcoidosis, but 
not related to hypertension.  In conclusion, there was no 
pathology found to render a diagnosis of heart disease.

A September 2002 private treatment record noted that the Veteran 
had an abnormal heart rate.  A private echocardiogram in July 
2003 yielded normal results.  A November 2004 VA treatment record 
reflected the Veteran's complaints of chest pain.  Thereafter, a 
private echocardiogram in November 2004 yielded normal results.

In a July 2005 statement, Dr. Carter stated that the Veteran had 
hypertensive heart disease that was developed secondary to his 
hypertension.  However, Dr. Carter did not provide any rationale 
for this opinion, other than noting that the Veteran had been a 
patient of his for several years.

At a VA examination in June 2006, the examiner reviewed the 
Veteran's past medical records and determined that these did not 
reflect treatment for any chronic heart disease, despite Dr. 
Carter's report of the Veteran having a valve disorder 
of the heart.  The Veteran's heart was evaluated as normal on 
this occasion.  Thereafter, a VA echocardiogram in July 2006 
showed premature atrial contractions but no other abnormalities.  
A VA exercise treadmill test (i.e., stress test) in July 2006 
showed rapid increase in heart rate during early exercise, 
indicating deconditioning, but was negative for exercise-induced 
ischemia.

A private echocardiogram in September 2006 yielded normal 
results.  However, 
a private echocardiogram in May 2007 yielded abnormal results, as 
it showed multiple ventricular premature complexes, and Dr. 
Carter assessed the Veteran with bradycardia on that occasion.

In June 2007, two different private physicians conducted 
additional cardiac testing on the Veteran.  A nuclear perfusion 
scan revealed irreversible perfusion defects involving the 
anterior and inferior left ventricular myocardial walls as well 
as the septum, noted to be most consistent with infarct in the 
territory of the left main coronary artery and the right coronary 
artery.  There was no evidence of associated ischemia.  
Generalized or global hypokinesia was also shown.  A left 
ventricle 
angiogram revealed mild hypokinesia of the left ventricle.  An 
echocardiogram showed mild mitral insufficiency, sclerosis of the 
aortic valve, and mild tricuspid insufficiency.

At an October 2007 VA examination, the Veteran's heart was 
evaluated as normal.  The examiner noted that he reviewed the 
Veteran's past medical records and determined that these did not 
reflect any objective evidence of congestive heart failure, 
coronary artery disease, pulmonary vascular disease, or other 
structural heart disease (including valvular heart disease).  
Therefore, the examiner opined that, at the present time, there 
was no objective evidence of any heart disease, either acute or 
chronic, for the Veteran.  Significantly, however, the examiner 
did note the findings of the private June 2007 nuclear perfusion 
scan (i.e., irreversible perfusion defects involving the anterior 
and inferior left ventricular myocardial walls as well as the 
septum) and opined that such findings could represent three 
things: (1) previous myocardial infarction (though the examiner 
noted that this was unlikely since the coronary angiogram did not 
show any coronary artery disease); (2) artifact (noted to be a 
diagnosis of exclusion); or (3) sarcoidosis or other infiltrative 
process of the heart (which the examiner could not rule out at 
that time without further testing).  The examiner concluded that 
if the Veteran's heart was not involved with sarcoidosis, then it 
was his opinion that the Veteran did not suffer from any chronic 
heart disease related to active military service.

A January 2008 VA cardiac biopsy showed fragments of 
endomyocardium with fatty infiltration and mild cardiac myocyte 
hypertrophy.  This biopsy also showed no morphologic evidence of 
sarcoidosis.  An August 2008 VA heart MRI showed no evidence of 
cardiac sarcoid, and it also revealed normal left ventricular 
function.  Thereafter, in an August 2008 statement, the October 
2007 examiner concluded that, since the Veteran's heart was not 
involved with sarcoidosis, then it was his opinion that the 
Veteran did not suffer from any chronic heart disease related to 
active military service.

Pursuant to the Board's May 2009 remand, in October 2009 the 
claims file was returned to the examiner who conducted the 
October 2007 VA examination and who provided the August 2008 
addendum statement.  The examiner noted that the details 
contained in the October 2007 and August 2008 reports still hold 
true.  He summarized the results of follow-up cardiac testing 
performed in October 2009, including echocardiogram findings 
consistent with hypertensive heart disease.

In response to the question of whether the abnormalities noted on 
objective cardiac testing represent a chronic cardiac disease or 
disability, the examiner stated that there is no evidence of 
structural heart disease beyond what is expected for the 
Veteran's age and risk factors, including his hypertension, 
diabetes, and hyperlipidemia.  (Emphasis added).  He went on to 
state that the heart is not involved with sarcoidosis according 
to the biopsy and MRI results.  He also concluded that there is 
no coronary artery disease and no evidence of congestive heart 
failure.

In response to the question of whether the Veteran has any 
chronic disability or disease of the heart that is caused or 
aggravated by his service-connected medical problems, the 
examiner stated that there is no evidence that the Veteran has a 
chronic disability of the heart related to his sarcoidosis, renal 
cancer, and diabetes.  However, he noted that there is evidence 
as described by the most recent echocardiogram to suggest that 
the Veteran has changes in his heart secondary to his long-
standing hypertension.  He concluded that these abnormal findings 
are beyond the expected natural progression in a 54-year-old 
African-American male and are thus directly related to his high 
blood pressure.

Given the evidence outlined above, and after resolving all doubt 
in the Veteran's favor, the Board concludes that the 
preponderance of the evidence supports the Veteran's claim for 
service connection for heart disease, as secondary to his 
service-connected hypertension.  Thus, service connection for 
heart disease is warranted on a secondary basis.  See 38 C.F.R. § 
3.310 (2010).


ORDER

Entitlement to service connection for heart disease, as secondary 
to service-connected hypertension, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


